Citation Nr: 1011740	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to an evaluation in excess of 30 percent for 
left total knee replacement.

3. Entitlement to a initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an evaluation in excess of 10 percent 
prior to August 26, 2005, for post-operative residuals of 
prostate cancer and in excess of 20 percent after August 26, 
2005.

5.  Entitlement to a compensable evaluation for erectile 
dysfunction.

6.  Entitlement to an effective date earlier than January 27, 
2005, for the grant of service connection for a left knee 
replacement.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to February 
1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service 
connection for hypertension, secondary to service-connected 
diabetes mellitus, and established service connection for 
diabetes mellitus assigned a 20 percent rating effective 
January 27, 2005.  The RO also continued a 10 percent 
evaluation for the Veteran's service-connected post-operative 
residuals of prostate cancer and continued a noncompensable 
evaluation for erectile dysfunction.  A February 2007 rating 
decision granted an increased 20 percent evaluation for the 
Veteran's residuals of prostate cancer effective August 26, 
2005.  The rating decision also established service 
connection for left total knee replacement and assigned a 
temporary 100 percent evaluation from January 27, 2005, and a 
30 percent evaluation from March 1, 2005.  A subsequent June 
2007 rating decision assigned a 100 percent temporary 
evaluation based on surgical or other treatment necessitating 
convalescence effective January 31, 2005, and a 30 percent 
evaluation effective March 1, 2006.

In correspondence dated in February 2007 the Veteran 
expressed disagreement with the assigned rating and effective 
for the award of service connection for left total knee 
replacement.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As these issues have not been properly addressed in 
a statement of the case, they must be remanded for 
appropriate development.

The issues of entitlement to service connection for 
hypertension, to include as secondary to service connected 
diabetes mellitus, entitlement to an initial evaluation in 
excess of 30 percent for a left total knee replacement, and 
entitlement to an earlier effective date for the award of 
service connection for a left total knee replacement are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Veteran's service-connected diabetes mellitus is 
manifested by required oral hypoglycemic agent and restricted 
diet, without requirement for the regulation of activities.

3.  Prior to February 28, 2005, the Veteran's post-operative 
residuals of prostate cancer was manifested by urinary 
frequency four to six times per day and once per night.

4.  Effective February 28, 2005, the Veteran's post-operative 
residuals of prostate cancer are manifested by no more than 
urinary frequency with daytime voiding intervals every two 
hours and awakening to void three to four times at night.

5.  The competent clinical evidence of record demonstrates 
that the Veteran's erectile dysfunction is manifested by loss 
of power, without penile deformity.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent evaluation for diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).

2.  The criteria for an increased 20 percent rating, but no 
higher, for post-operative residuals of prostate cancer prior 
effective from February 28, 2005, have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7527 
(2009).

3.  The criteria for a compensable initial evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 
7522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by Court have been fulfilled by 
information provided to the Veteran in letters from the RO 
dated in February 2005, August 2005, and September 2005.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Court has held that when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that VA medical opinions obtained in this case are adequate 
as they are predicated on a substantial review of the record 
and medical findings and consider the Veteran's complaints 
and symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the increased rating issues on appeal for 
diabetes mellitus and residuals of prostate cancer has been 
met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what 
the evidence shows, or fails to show, as to each claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2009). 

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. § 4.2, 4.41 (2009).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009).

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Legal Analysis

1.  Diabetes Mellitus

The Veteran asserts that an increased evaluation is warranted 
for his service-connected diabetes mellitus.  VA records show 
service connection for the disability at issue was 
established effective from January 27, 2005.

The Veteran's diabetes mellitus is currently assigned a 20 
percent rating pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2009).  Under Diagnostic Code 7913, a 20 percent is 
warranted for diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
that requires insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when the 
condition requires insulin, a restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when more than 
one daily injection of insulin is required with restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreation activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength, or complications that would be 
compensable if separately evaluated.

The medical evidence of record, including a February 2005 VA 
examination report, private treatment records, and January 
2008 and May 2008 statements from Dr. B.F., the Veteran's 
private treating physician.  Dr. B.F. stated the Veteran was 
non-insulin dependent and that he must exercise and watch his 
diet to prevent complications from his disease.  It was noted 
he required laboratory testing every three months and yearly 
ophthalmologic exams to monitor his diabetes.  The February 
2005 VA examiner stated that the Veteran had not been told to 
exercise-regulate activities to regulate blood glucose 
values.  The August 2005 VA examiner noted it appeared the 
Veteran's diabetes was fairly well controlled.

Based upon the evidence of record, the Board finds the 
Veteran's service-connected diabetes mellitus is manifested 
by no more than the required use of an oral hypoglycemic 
agent and a restricted diet.  There is no probative evidence 
demonstrating the need for insulin or the regulation of 
activities because of diabetes mellitus.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of this 
disorder.  Therefore, the Board finds a rating in excess of 
20 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the case 
outside the norm so as to warrant an extraschedular rating.  
The service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of 
physical impairment are well documented.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim for an increased 
rating.

2.  Post-Operative Residuals of Prostate Cancer prior to 
August 26, 2005.

VA records reveal that prior to August 26, 2005, the 
Veteran's service-connected post-operative residuals of 
prostate cancer were rated 10 percent disabling and that a 20 
percent rating was awarded effective August 26, 2005, under 
C.F.R. § 4.115b, Diagnostic Code 7527 (2009).  Under this 
Code prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.

In reviewing the record, the Board observes that the 
Veteran's predominant complaint is that he experiences 
voiding dysfunction, specifically urinary frequency.  The 
medical evidence of record supports this contention.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.

For urine leakage (continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) a 20 percent rating is assignable for requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.  A 40 percent rating is assignable for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
assignable for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

For urinary frequency a 10 percent rating is assignable for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
is assignable for daytime voiding interval between one and 
two hours, or; awakening to void three to four times per 
night.  A 40 percent rating is assignable for daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.

For obstructed voiding, a 10 percent rating is assignable for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of (1) Post void residuals greater than 150 cc; 
(2) Uroflowmetry, markedly diminished peak flow rate (less 
than 10 cc/sec); (3) Recurrent urinary tract infections 
secondary to obstruction; (4) Stricture disease requiring 
periodic dilatation every 2 to 3 months.  A 30 percent rating 
is assignable for urinary retention requiring intermittent or 
continuous catheterization.

In this case, the evidence of record shows that medical 
records dated in October 1998 the Veteran did not wear pads 
and that he had urinary frequency four to six times per day 
and once per night.  A February 28, 2005, VA examination 
report shows the Veteran indicated that he experienced 
longstanding nocturia two to three times frequency at night.  
He also indicated that there was no history of urinary 
infection and that he did not utilize absorbent padding for 
seepage, but that he did have some degree of incontinence.  
An April 2005 private treatment report noted the Veteran 
reported experiencing frequency and urgency and that he had a 
known history of stress incontinence after his radical 
prostatectomy.  On VA examination in August 2005 the Veteran 
reported urinary frequency four to five times per day and 
about twice per night.  He did not use absorbent pads and he 
denied any recurrent urinary tract infections.  

Based upon the evidence of record, the Board finds that prior 
to February 28, 2005, the Veteran's post-operative residuals 
of prostate cancer was manifested by urinary frequency four 
to six times per day and once per night.  Therefore, 
entitlement to a rating in excess of 10 percent prior to 
February 28, 2005, must be denied.

The Board finds, however, that on February 28, 2005, the 
Veteran's post-operative residuals of prostate cancer were 
manifested by urinary frequency with daytime voiding 
intervals every two hours awakening to void three to four 
times at night.  Therefore, an increased 20 percent rating, 
but no higher, from February 28, 2005, is warranted.

The Board notes that the next available schedular rating of 
40 percent based on urinary frequency is not warranted 
because the evidence of record does not demonstrate daytime 
voiding intervals of less than one hour, or awakening to void 
five or more times per night.  As the record does not 
demonstrate that the Veteran requires absorbent materials, a 
schedular rating in excess of 20 percent is not warranted 
under the provisions pertaining to urinary voiding 
dysfunction.  The preponderance of the evidence is against 
assignment of a higher evaluation.

3.  Erectile Dysfunction

The Veteran asserts that a compensable evaluation is 
warranted for his service-connected erectile dysfunction.  

In order to obtain a compensable rating under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522 (2009), deformity of the penis 
with loss of erectile power must be demonstrated.  However, 
after a review of the evidence, the Board finds that the 
evidence does not support the assignment of an initial 
compensable rating for erectile dysfunction associated with 
the Veteran's post-operative residuals of prostate cancer.

In this regard, it is not disputed that the Veteran has loss 
of erectile power.  Indeed, VA examination reports dated in 
February 2005 and August 2005 show that the Veteran has 
received treatment for erectile dysfunction (including the 
inability to and/or difficulty obtaining and maintaining 
erections).  The record demonstrates that such treatment has 
included Viagra.  To warrant a compensable evaluation, 
however, the rating criteria also requires deformity of the 
penis.  Although the Veteran contends that his penis is 
deformed because it shrank and is shorter as a result of the 
removal of his prostate gland, the objective medical evidence 
of record is negative for complaint, treatment, or findings 
of penile deformity.  In fact, on VA examination in August 
2005 the examiner reported that a genital examination 
revealed that the Veteran had a normal circumcised penis and 
that his testes were descended and of normal size and 
consistency.

The Board notes that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that his penis is smaller than it was 
before his prostate cancer surgery.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the Board finds the negative evidence of record, including 
the August 2005 VA examination report, is of greater 
probative value than the Veteran's statements in support of 
his claim.  Accordingly, in the absence of any evidence to 
the contrary, the Board finds that the competent evidence of 
record fails to establish that the Veteran has a current 
deformity of the penis.  Therefore, in the absence of 
clinical evidence of penile deformity, the Board finds that 
entitlement to a compensable evaluation is not warranted.  
The preponderance of the evidence in this case is against the 
claim for an increased rating.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus is denied.

Entitlement to an increased 20 percent rating, but no higher, 
for post-operative residuals of prostate care effective 
February 28, 2005, is allowed, subject to the regulations 
governing payment of monetary benefits.

Entitlement to a compensable evaluation for erectile 
dysfunction is denied.




REMAND

With respect to the duty to the assist, VA must make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. 
§ 3.159(c)(d)(2009).  Such assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  

With respect to the Veteran's claim for entitlement to 
service connection for hypertension, the record reflects that 
an August 2005 VA examiner found it was unlikely his 
hypertension was caused by his diabetes mellitus.  No 
opinion, however, was provided as to whether the Veteran's 
hypertension was otherwise related to service or was 
aggravated by his diabetes mellitus.  The Veteran contends 
that his hypertension medication was increased because of his 
diabetes.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The record reflects that in March 2007, the Veteran submitted 
a statement that can be reasonable construed to be Notice of 
Disagreement with the February 2007 rating decision in which 
the RO assigned a January 31, 2005, effective date for the 
award of service connection for a left knee replacement and 
the evaluation assigned for the disability.  Therefore, the 
Board must remand the claim to direct that a Statement of the 
Case be issued.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case 
adjudicating the issues of entitlement to 
an earlier effective date for the award 
of service connection for a left total 
knee replacement and entitlement to an 
evaluation in excess of 30 percent for a 
left total knee replacement.  The Veteran 
should be advised that a timely 
substantive appeal must be received in 
order to complete an appeal as to that 
matter.  Only if a timely appeal, as to 
the issue is received should the matter 
be returned to the Board for appellate 
consideration.

2.  Contact the Veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his hypertension.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

3.  The Veteran should be afforded an 
appropriate VA examination for an opinion 
as to whether it is at least as likely as 
not that his hypertension is related to 
any incident of service or is proximately 
caused or aggravated by his service-
connected diabetes mellitus. 


All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims file, 
including a copy of this remand, should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
indicate in the examination report that 
the claims file was reviewed.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


